DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

    Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2021 has been entered. Claims 1, 5, 9 and 13 have been amended. Claims 1-16 are currently pending in this application. 

                                                          Response to Arguments
3.	The applicant's arguments filed on 10/05/2021 regarding claims 1-16 have been fully considered but are moot in view of the new ground(s) of rejection. The rejection has been revised and set forth below according to the amended claims.
Regarding non-statutory obviousness-type double patenting rejection, examiner acknowledged that “while Applicant submits that filing a terminal disclaimer would be premature at this time (as the claims could change during examination), Applicant would be amenable to filing a terminal disclaimer in the event that the instant application is otherwise allowed”. Non-statutory obviousness-type double patenting rejection is maintained until such time as the application is in condition for allowance and/or filing a terminal disclaimer.


Double Patenting
4.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-16 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-16 of Patent No. (US 10,541,776 B2). Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the present application and Patent No. (US 10,541,776 B2) both disclose the method relates to  controlling transmission power of a terminal performing device to device (D2D) communication in a wireless communication system. The claims recited in the instant application are broader version of the claims recited in Patent No. (US 10,541,776 B2) (please see below the mapping of claims; the table below shows only Example of Claim 1 is anticipated by claim 1 of Patent No. US 10,541,776 B2)
Claim
Instant Application No. 16/738,382 (limitations)
Patent No. US 10,541,776 B2 (limitations)
Claim
1
A method of a terminal in a wireless communication system, the method comprising: 
receiving, from a base station, configuration information on a resource pool, the configuration information on the resource pool including resource information for the 
identifying a number of resources associated with the resource pool based on the information on the threshold number; 
identifying at least one resource for transmitting the signal in the resource pool based on the identified number of resources and a predetermined pattern; and; and transmitting, to another terminal, the signal on the at least one identified resource in the resource pool using a transmission power based on the transmission power control information.  

receiving configuration information on a discovery resource pool from a base station, the configuration information on the discovery resource pool including resource 
transmitting a discovery signal on the discovery resource, wherein information related to a transmission power corresponding to each of the one or more discovery resource pools is included in the configuration information on the discovery resource pool.



































Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-3, 5-6, 9-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. (US 2017/0027011 A1), hereinafter “Chae” (support for the cited paragraphs sporadically through the disclosures of  provisional application number. 61/950,842 filed on .
Regarding claim 1, Chae discloses a method of a terminal in a wireless communication system (Figs. 5-6, resource selection for transmitting a discovery signal), the method comprising: 
receiving, from a base station, configuration information on a resource pool (Figs. 5-6, paragraphs [0079], [0081], [0083], from the eNB to the UE through a physical layer signal or higher layer signal), the configuration information on the resource pool including resource information for the resource pool (Figs. 5-6, paragraphs [0079], [0081], [0083], configuration of multiple resource pools), information on a threshold number of resources (Figs. 5-6, paragraphs [0079], [0081], [0083], number of times of repetition in each resource pool) associated with the resource pool in which the terminal is able to transmit a signal (Figs. 5-6, paragraphs [0079], [0081], [0083], number of times of repetition/unit size according to each resource region) and transmission power control information for the resource pool (Figs. 5-6, paragraphs [0079], [0081], [0083], transmit power for each of the resource pools); 
identifying a number of resources associated with the resource pool based on the information on the threshold number (Figs. 5-6, Table 1, paragraphs  [0084], [0087], number of times of repetition of transmission according to the RSRP); 
identifying at least one resource for transmitting the signal in the resource pool based on the identified number of resources (Figs. 5-6, Table 1, paragraphs  [0084], [0087], selection of a resource pool according to the RSRP or transmit power; predetermined transmit power in a predetermined resource region a predetermined number of times of repetition); and 
transmitting, to another terminal, the signal on the at least one identified resource in the resource pool using a transmission power based on the transmission power control information (Figs. 5-6, paragraphs [0077], [0083], [0100], transmitting a discovery signal at the transmit power which is set for the selected resource pool; performing transmission at a power less than or equal to a threshold on the resources near the PUCCH resource region).
While Chae implicitly refers to “identifying at least one resource for transmitting the signal in the resource pool based on the identified number of resources and a predefined pattern” (Figs. 5-6, Table 1, paragraphs  [0084], [0087]), Zhao from the same or similar field of endeavor discloses identifying at least one resource for transmitting the signal in the resource pool based on the identified number of resources and a predefined pattern (paragraphs [0087], [0203], [0322], a pattern for communication including resource information, such a time, frequency, subframe(s), PRB(s), and/or the like; one or more (e.g., a set) of subframes over which to attempt discovery transmission, for example, based on predefined hopping pattern).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “identifying at least one resource for transmitting the signal in the resource pool based on the identified number of resources and a predefined pattern” as taught by Zhao, in the system of Chae, so that it would manage potential interference caused by device-to-device transmission via a resource pool  from a plurality of resources in the selected resource pool associated with a range of reference signal receive power (RSRP) values (Zhao, paragraph [0014]).

Regarding claim 2, Chae discloses the configuration information on the resource pool is included in system information (Figs. 5-6, paragraphs [0079], [0081], [0083], [0084], discovery signal transmission resource region (resource pool) according to the signal strength (or transmit power) of the eNB may be pre-configured or delivered by the network through physical layer signaling (SIB, PDCCH/EPDCCH, etc.) or higher layer signaling (RRC signaling)).

Regarding claim 3, Chae discloses the transmission power control information comprises a value of a transmission power parameter Po and a value of a path-loss coefficient α associated with the resource pool (paragraph [0077], P0 _ D2D _ Discovery and α may be signaled to the UE through higher layer signaling (e.g., RRC signaling), broadcasting or physical layer signaling (system information block, PDCCH, EPDCCH, or the like)).

Regarding claim 5, the claim is rejected based on the same reasoning as presented in the rejection of claim 1 from the perspective of the base station.

Regarding claim 6, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.

  Regarding claim 7, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.

Regarding claim 9, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.

Regarding claim 10, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.

Regarding claim 11, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.

Regarding claim 13, the claim is rejected based on the same reasoning as presented in the rejection of claim 1 from the perspective of the base station.

Regarding claim 14, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.

Regarding claim 15, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.

7.	Claims 4, 8, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. (US 2017/0027011 A1), hereinafter “Chae” (support for the cited paragraphs sporadically through the disclosures of  provisional application number. 61/950,842 filed on 03/11/2014) in view of Zhao et al. (US 2015/0215903 A1), hereinafter “Zhao” (support for the cited paragraphs sporadically through the disclosures of  provisional application numbers. 61/933, 238 filed on 01/29/2014; 61/955, 746 filed on 03/19/2014 and 61/990, 046 filed on 05/07/2014) in view of Liu et al. (US 2015/0173113 A1), hereinafter “Liu”  .
Regarding claim 4, Chae in view of Zhao disclose the method according to claim 1.

However, Liu from the same or similar field of endeavor discloses the signal which is transmitted on the at least one resource is combined to be decoded by a terminal which receives the signal (Fig. 4, paragraphs [0066]-[0067]; decoding the identification signals of the other UE according to the information required for receiving the identification signals).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the signal which is transmitted on the at least one resource is combined to be decoded by a terminal which receives the signal” as taught by Liu, in the combined system of Chae and Zhao, so that it would provide  the technical solution of the mutual discovery of UEs under the control of a mobile communication network (Liu, paragraph [0026]).

Regarding claim 8, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.

Regarding claim 12, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.

Regarding claim 16, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/           Primary Examiner, Art Unit 2414